Name: 82/250/EEC: Commission Decision of 31 March 1982 approving a programme relating to the flower sector in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-04-23

 Avis juridique important|31982D025082/250/EEC: Commission Decision of 31 March 1982 approving a programme relating to the flower sector in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 110 , 23/04/1982 P. 0024 - 0024*****COMMISSION DECISION of 31 March 1982 approving a programme relating to the flower sector in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (82/250/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 2 February 1981 the Greek Government forwarded the programme relating to the flower sector; Whereas this programme relates to the creation and modernization of central flower markets, transit stations, cold stores and packaging units for flowers and flower products with the aim of increasing and stabilizing producers' incomes; whereas it is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details set out in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the sector concerned in Greece; whereas the schedule for implementation of the programme does not exceed the period laid down in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to the flower sector pursuant to Regulation (EEC) No 355/77, communicated by the Greek Government on 2 February 1981, is hereby approved. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.